Citation Nr: 1232250	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a right ankle/talus bone fracture (right ankle disorder) on and before May 3, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for a right ankle disorder from May 4, 2010, until May 31, 2011, except during a period of temporary total disability from September 7, 2010, until October 31, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for a right ankle disorder from June 1, 2011, to the present.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2006 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for a right ankle disorder and assigned an initial 10 percent disability evaluation.  In subsequent rating decisions, the St. Paul RO granted the Veteran an increased rating to 20 percent for her service-connected right ankle disorder, effective May 4, 2010, and a temporary total disability rating, effective from September 7, 2010, to November 1, 2010.  The RO further reduced the disability rating for the right ankle disorder to 10 percent, effective June 1, 2011.


FINDINGS OF FACT

1.  On and before May 3, 2010, the weight of the competent and credible evidence of record indicates that a right ankle disorder was manifested by a full range of motion with pain, but no arthritis, ankylosis, malunion of the os calcis or astragalus, or astragalectomy was shown.

2.  From May 4, 2010, to May 31, 2011-except during a period of temporary total disability from September 7, 2010, until October 31, 2010-the weight of the competent and credible evidence of record indicates that a right ankle disorder was manifested by a full range of motion with pain, but no arthritis, ankylosis, malunion of the os calcis or astragalus, or astragalectomy was shown.

3.  From June 1, 2011, to the present, the weight of the competent and credible evidence of record indicates that a right ankle disorder has been manifested by a full range of motion with pain, but no arthritis, ankylosis, malunion of the os calcis or astragalus, or astragalectomy has been shown.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.   


CONCLUSIONS OF LAW

1.  On and before May 3, 2010, the criteria for an initial disability rating in excess of 10 percent for a right ankle disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5271 (2011).

2.  From May 4, 2010 to May 31, 2011-except during a period of temporary total disability from September 7, 2010, until October 31, 2010-the criteria for a disability rating in excess of 20 percent for a right ankle disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5271 (2011).

3.  From June 1, 2011 to the present, the criteria for a disability rating in excess of 10 percent for a right ankle disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5271 (2011).

4.  The criteria for referral of the Veteran's disability on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA requires that VA notify the veteran and the veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the veteran and the veteran's representative, if any, of which portion, if any, of the evidence is to be provided by the veteran and which part, if any, VA will attempt to obtain on behalf of the veteran.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).

After reviewing the record, the Board concludes that the notice requirements of the VCAA have been satisfied.  The May 2009 VCAA letter informed the Veteran of VA's duty to assist in the development of her claim.  Specifically, the letter advised the Veteran that VA is responsible for obtaining relevant records from Federal agencies.  The May 2009 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, in the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

The Board must also consider whether the Veteran was denied due process in the May 2011 rating decision that decreased the disability rating for her ankle disorder from 20 percent to 10 percent.  As a general rule, VA must abide by the procedural protections outlined in 38 C.F.R. § 3.105(e) (2011) that apply to rating reductions.  These procedures do not apply, however, when the reduction in the disability rating does not result in a reduction or discontinuance of total payments to the Veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

As noted in the Introduction, this matter is before the Board on appeal from a September 2009 rating decision that granted the Veteran service connection for a right ankle disorder and assigned an initial 10 percent disability evaluation.  The Veteran submitted additional medical evidence in June 2010, and in a September 2010 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective May 4, 2010.  A February 2011 rating decision granted the Veteran a temporary total disability rating following arthroscopic surgery for her right ankle effective from September 7, 2010, to November 1, 2010.  The February 2011 rating decision also granted service connection for depressive disorder with an evaluation of 30 percent, effective July 15, 2010.  A May 2011 rating decision decreased the disability rating for the Veteran's right ankle disorder from 20 percent to 10 percent, effective June 1, 2011.

In this case, with regard to the appropriateness of the reduction of the Veteran's rating for her right ankle disorder, the Veteran was in receipt of a 40 percent disability evaluation at the time of the May 2011 decision that reduced the rating of her right ankle disorder from 20 percent to 10 percent.  Specifically, the Veteran's 30 percent disability rating for depression combined with her 20 percent rating for a right ankle disorder to produce a 40 percent combined evaluation.  See 38 C.F.R. § 4.25 (2011).  After the May 2011 rating decision, the Veteran retained a 40 percent disability evaluation.  Specifically, the Veteran's 30 percent disability rating for depression combined with her 10 percent rating for a right ankle disorder continued to produce a 40 percent combined evaluation.  See id.  The reduced disability rating thus does not result in a reduction of total payments to the Veteran, and the special procedural requirements normally associated with rating reductions are not applicable.  See Stelzel.  

There is no indication that there exists any evidence that could be obtained which would have an effect on the outcome of this case; therefore, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  In that connection, her service treatment records have been associated with the claims file.  In addition, all identified and available post-service treatment records have been secured, including VA examination reports and both VA and private treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA examinations in June 2009, August 2010, and March 2011.  The reports of the VA examinations indicate that the examiners each reviewed the Veteran's past medical history and claims file, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not contested the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision as to the severity of the Veteran's disability in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not requested a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Veteran claims that the disability rating for her right ankle disorder should be higher than the currently staged rating of 10 percent until May 3, 2010; 20 percent from May 4, 2010 until May 31, 2011 (except during a period of temporary total disability from September 7, 2010, until October 31, 2010); and 10 percent from June 1, 2011.

Historically, the Veteran's right ankle disorder has been evaluated under two different diagnostic codes.  In the July 2009 rating decision that assigned service connection, the RO rated the Veteran's disability as 10 percent disabling under Diagnostic Code 5271, applicable to limited motion of the ankle.  The September 2010 rating decision, which increased the Veteran's disability evaluation to 20 percent effective May 4, 2010, changed the applicable diagnostic code from 5271, applicable to limited motion, to 5299-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011).  Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a (2011).  In other words, the September 2010 rating decision chose a diagnostic code indicating that the Veteran's right ankle disorder was analogous to impairment of the tibia and fibula.  See 38 C.F.R. § 4.20 (2011).  As will be discussed in more detail below, the record demonstrates that the Veteran's ankle is most appropriately rated under the diagnostic code applicable to limited motion of the ankle throughout the period on appeal.  The Board will not, however, disturb any of the Veteran's existing ratings.

Under the diagnostic code applicable to limitation of motion of the ankle, a 10 percent evaluation applies to a "moderate" limitation of ankle motion, and a 20 percent evaluation applies to a "marked" limitation of ankle motion.  38 C.F.R. §4.71a, Diagnostic Code 5271 (2011).  A 20 percent evaluation is the highest available under Diagnostic Code 5271.  The words "moderate" and "marked" are not defined in the pertinent regulations.  Instead of applying a specific definition to these terms, when evaluating whether the Veteran's limitation of ankle motion is "moderate" or "marked," the Board will evaluate all of the evidence to ensure that its decision is equitable and just.  See 38 C.F.R. 4.6 (2011).  A normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

The Board has considered the application of alternative diagnostic codes, but it finds that there are no such codes that better approximate the Veteran's right ankle symptomatology.  The diagnostic codes applicable to acute, subacute, and chronic musculoskeletal conditions, such as arthritis (5000-5025), are not applicable because the evidence of record contains no evidence of such conditions.  With regard to diagnostic codes applicable to the ankle, Diagnostic Codes 5270 (ankylosis of the ankle) and 5272 (ankylosis of the subastragalar or tarsal joint) do not apply because the record contains no evidence of ankylosis.  Diagnostic Code 5273 (malunion of the os calcis or astragalus) does not apply because the record contains no evidence of such malunion.  Diagnostic Code 5274 (astragalectomy) does not apply because the Veteran has never undergone such a procedure.  Furthermore, while, as noted above, the Veteran's disorder is presently rated under Diagnostic Code 5299-5262, applicable to impairment of the tibia and fibula, this diagnostic code is not most appropriate because the Veteran's right ankle disorder has never involved injury or disease of the tibia or fibula.  The Board will accordingly rate the Veteran's disorder using the diagnostic code applicable to limited motion of the ankle.

Turning to a review of the medical evidence of record, the Veteran received a VA examination in June 2009.  At that time, the Veteran described increasing pain in her ankle over the preceding year, with daily irritating pain medially across the anterior ankle and halfway up the pretibial region.  The pain worsened with squeezing, plantar flexion, and prolonged standing.  The Veteran reported that she limited her range of motion because of pain and wore a brace six days a week.  She also complained of pain, stiffness, a decreased range of motion, weakness, and twice-daily flare ups after walking.  The Veteran had no constitutional symptoms of arthritis or inflammatory arthritis and had no falls.  She occasionally limped and experienced difficulty standing on her tiptoes.  The Veteran had a normal ability to drive and did not complain of any limitations on lifting, reaching, or sitting.  

Upon physical examination, the examiner observed tenderness inferior to the medial malleolus, anterior ankle, and distal pretibial region.  There was no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or scar.  The Veteran could stand for 30 minutes and walk one mile.  Range of motion testing revealed plantar flexion of 0 to 45 degrees with pain, and dorsiflexion of 0 to 20 degrees with pain.  The Veteran had normal, symmetrical eversion and inversion.  The examiner indicated that the Veteran had 5/5 strength throughout her range of motion.  The examiner observed no callosities or skin breakdown on the foot and found no additional functional limitations of the joint, including additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  Her ability to maintain employment was not found to be impacted.  A June 2009 x-ray examination indicated that the Veteran's ankle was normal.

In October 2009, the Veteran submitted a letter to VA in which she stated that she was experiencing worsening pain.  At that time, she complained of daily mild to severe pain while engaging in activities such as driving, walking, and standing.  The Veteran reported having difficulty sleeping because of pain.  In April 2010, the Veteran stated that she experienced severe daily pain (of a severity of approximately 8 out of 10) when engaging in activities such as driving, walking, standing, bending, squatting, and cleaning.  The Veteran reported having difficulty taking care of her daughter as a result of her ankle pain.  She indicated that her right foot experienced occasional numbness, and that her ankle often gave out and caused her to stumble.  

A May 2010 private treatment record indicated that the Veteran had pain and a limited range of motion in the right ankle, without further specifying any results of range of motion testing.  A May 2010 radiology report indicated that the Veteran had a normal right ankle.  In a June 2010 private treatment record, a physician observed that the Veteran had ankle instability and tenderness but displayed "good" pain-free motion bilaterally.  The physician indicated that the Veteran had right chronic ankle instability and possible subtalar arthritis.  A subsequent review of radiological records indicated that the Veteran had no significant pathology; the physician ordered an additional MRI to rule out the presence of subtalar joint arthritis.  A subsequent June 2010 treatment record indicated that the Veteran had no osseous or soft tissue abnormality, but it did reveal lateral ankle ligament thickening at the origin consistent with an inversion ankle sprain and chronic sprain pattern.

The Veteran received an additional VA examination in August 2010.  At that time, she denied any hospitalizations, surgeries, or neoplasm.  The Veteran did not complain of deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  The Veteran indicated that she had pain, stiffness, and redness.  There were no constitutional symptoms of arthritis, nor were there incapacitating episodes of arthritis.  The Veteran could stand for up to one hour, and she could walk up to one mile.  The Veteran intermittently wore corrective shoes and used a crutch.  Upon physical examination, the examiner observed that the Veteran's gait was antalgic, but there was no evidence of abnormal weight bearing.  The examiner observed redness, tenderness, and instability affecting the anterolateral drawer and talar tilt.  The Veteran's tendons were tender on the anterior medial corner, anterior talofibular and calcaneofibular ligaments.  An x-ray examination from June 2010 revealed no osseous or soft tissue abnormality.  The examiner indicated that the Veteran's disorder would moderately limit her ability to engage in chores, shopping, exercise, sports, and recreation, but would not limit her ability to engage in her usual occupation or in travel, self-feeding, bathing, dressing, toileting, grooming, or driving.

The Veteran underwent arthroscopic and ligament reconstruction surgery on September 7, 2010.  

The Veteran received an additional VA examination in March 2011.  At that time, she indicated that she lacked a full range of motion in her ankle, and inversion and eversion was painful.  The Veteran indicated that she was unable to squat, stand, or walk for prolonged periods.  She complained of occasional swelling, tenderness, stiffness, and mild flare-ups in her right ankle.  There were no symptoms of inflammatory arthritis, falls, or gait abnormality, and she reported using no assistive devices.  She had a normal ability to drive.  The Veteran could not lift over 50 pounds.  She reported having an inability to sit for over two hours, an inability to stand for over 30 minutes, and an inability to walk for over 30 minutes.  Upon physical examination, the examiner observed mild tenderness at the anterolateral aspect of the ankle.  The examiner observed no effusion, redness, heat, abnormal movement, instability, deformity, or malalignment.  The Veteran had mild edema and inflammation as well as guarding of movement when attempting to evert and invert the ankle.  Range of motion of the right ankle was found to be plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  Inversion and eversion were normal and symmetrical with the contralateral ankle.  The examiner observed mild evidence of painful motion, with strength of 4/5 in the right ankle.  The examiner observed no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-ray examination compared to the June 2009 x-ray revealed no acute or significant chronic bone or joint abnormality.  The examiner found the Veteran's right ankle disorder to have no effect on her usual employment.

Applying the pertinent laws to the facts in the instant case, although the Board will not disturb the Veteran's initial disability rating of 10 percent prior to May 3, 2010, an initial rating in excess of 10 percent is unavailable to the Veteran during this time.  At her June 2009 VA examination, the Veteran had a full range of plantar flexion and dorsiflexion, with complaints of pain, stiffness, and weakness throughout these ranges of motion.  A rating in excess of 10 percent is available for this period only if the Veteran demonstrates "marked" limitation of motion.  Even taking into account the Veteran's subjective accounts of pain throughout her range of motion, the Board cannot find evidence of a "marked" limitation of motion during this period.  Indeed, the Veteran could drive, stand for 30 minutes, and walk for one mile.  The ability to engage in these activities, along with the Veteran's full range of motion during physical examination, are inconsistent with a limited range of motion that is "marked."  An evaluation in excess of 10 percent is therefore unavailable to the Veteran on and before May 3, 2010.

The Veteran is in receipt of a 20 percent disability evaluation from May 4, 2010, to May 31, 2011, except for a period of temporary total disability from September 7, 2010 until October 31, 2010.  The Board will not disturb the assigned 20 percent rating for this period, but it finds no basis for awarding a rating in excess of 20 percent during this time.  Ratings higher than 20 percent are available only for ankle conditions that involve ankylosis.  "Ankylosis" is "immobility and consolidation of a joint due to disease, injury or surgical procedure."  Colayong v. West, 12 Vet. App. 524, 528 (1999).  There is no evidence of symptoms resembling immobility at any time in the Veteran's right ankle; indeed, she has never demonstrated a limited range of motion at any VA examination.  Further, she has not at any time been diagnosed with ankylosis, either by her VA examiners or her private physicians.  In addition, as noted above, she has not been shown to have malunion of the os calcis or astragalus, nor has she undergone astragalectomy at any time during the appeal period.  Thus, a disability rating in excess of 20 percent is unavailable to the Veteran at any time during the appeal period.

With regard to the 10 percent rating of the Veteran's ankle from June 1, 2011, to the present, although the Board will not disturb the Veteran's disability rating, a rating in excess of 10 percent is unavailable to the Veteran during this time.  A rating in excess of 10 percent is available for this period only if the Veteran has demonstrated "marked" limitation of motion.  In her March 2011 VA examination, the Veteran had a full range of plantar flexion and dorsiflexion, with complaints of pain, stiffness, and weakness throughout these ranges of motion.  The examiner specifically characterized the manifestations of the Veteran's pain as "mild."  Even taking into account the Veteran's subjective accounts of pain throughout her range of motion, the Board cannot find evidence of a "marked" limitation of motion during this period.  Indeed, the Veteran could drive, stand and walk for 30 minutes.  The ability to engage in these activities, along with the Veteran's full range of motion during the physical examination and her examiner's finding of only "mild" pain on motion, are inconsistent with a limited range of motion that is "marked."  An evaluation in excess of 10 percent is thus unavailable to the Veteran from June 1, 2011, to the present.

The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).   In the above discussions, the Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has taken note of these factors in its above range of motion discussion.  Indeed, without any loss of range of motion on physical examination, the Veteran's compensable ratings have been based exclusively on these DeLuca factors.  The Board accepts the Veteran's contention that her ankle disability causes her to experience significant pain, as well as the December 2010 statement from her supervisor indicating that the Veteran has experienced ongoing pain in her right ankle.  The Board has taken these statements into account in its above discussion of the range of motion of the Veteran's right ankle.  However, the rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

For the above reasons, the Board finds that an initial disability evaluation in excess of 10 percent is not available on and before May 3, 2010; a disability rating in excess of 20 percent is not available from May 4, 2010, until May 31, 2011, except during a period of temporary total disability from September 7, 2010, until October 31, 2010; and a disability rating in excess of 10 percent is not available from June 1, 2011 to the present.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  A higher rating is available for the Veteran's disability with respect to the periods in which she receives a 10 percent evaluation, but the Veteran does not meet those criteria.  There is no unusual clinical symptomatology; painful motion of the ankle is contemplated by the rating criteria.  It does not appear that the Veteran has "exceptional or unusual" disabilities; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected right ankle disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran's VA examiners all indicated that the Veteran's right ankle disorder would have no significant effects on her usual occupation.  Further, the Veteran has continued to be employed throughout the appeal period.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.



ORDER

An initial disability evaluation in excess of 10 percent for a right ankle disorder on and before May 3, 2010, is denied.

A disability rating in excess of 20 percent for a right ankle disorder from May 4, 2010, until May 31, 2011, except during a period of temporary total disability from September 7, 2010, until October 31, 2010, is denied

A disability rating in excess of 10 percent for a right ankle disorder from June 1, 2011, to the present is denied.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


